NOT DESIGNATED FOR PUBLICATION

                                            No. 123,311

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    MARK LEWIS GLASGOW,
                                         Appellant,

                                                  v.

                                        STATE OF KANSAS,
                                            Appellee.


                                  MEMORANDUM OPINION


       Appeal from Clark District Court; E. LEIGH HOOD, judge. Opinion filed April 1, 2022. Affirmed.


       Morgan B. Koon, of Koon Law Firm, of Wichita, for appellant.


       Joseph H. Milavec, county attorney, and Derek Schmidt, attorney general, for appellee.


Before GARDNER, P.J., HILL and ISHERWOOD, JJ.


       PER CURIAM: Mark Lewis Glasgow appeals the summary denial of his K.S.A. 60-
1507 motion after his 2014 conviction of rape of a child under fourteen. Glasgow argues
he received ineffective assistance of trial counsel, postconviction counsel, and appellate
counsel. Finding no error, we affirm.



Summary of Trial Proceedings and the Victim's Allegations


       The State charged Glasgow with rape of a child under 14 under K.S.A. 2012 Supp.
21-5503(a)(3), (b)(2), based on allegations his then 13-year-old daughter, S.G., had

                                                  1
reported in July 2013. S.G. claimed that while on a drive with Glasgow and his one-year-
old son, Glasgow forced her to take her shorts off and threatened to kill her, her mother
(Mother), and her stepfather (Stepfather) if she did not comply. Glasgow then touched the
inside of S.G's vagina.


       Because Glasgow and Mother divorced several years before the incident occurred,
they lived in separate cities and shared custody of their two daughters, S.G. and her then
16-year-old sister, K.G. The girls sometimes stayed with Glasgow in an agreed visitation
arrangement. The rape occurred in June 2013, during one of these visits.


       S.G. first disclosed the incident on July 5, 2013, during the early stages of a
custody battle between Mother and Glasgow over K.G. Several weeks before the
incident, K.G. had asked to move in with Glasgow. And around July 8, 2013, Glasgow
moved for custody of K.G.


       S.G.'s first disclosure was a couple of days after she had returned to her primary
home at Mother and Stepfather's house, about one or two weeks after the incident.
According to Mother, S.G. had a nightmare while napping on the couch after some
Fourth of July weekend festivities. S.G. began, "screaming, crying, kicking, [and]
fighting with the couch." As Mother tried to wake S.G., she stated, "[h]e hurt me
momma, he hurt me," then described the rape to Mother, who contacted police. Mother
did not notify Glasgow of S.G.'s disclosure.


       About a week after Mother reported the incident to the police, Deputy Jamie
Peralta contacted Mother, obtained Mother's statement, and interviewed S.G. At
Glasgow's trial, Peralta gave this testimony about S.G.'s allegations:


       "[S.G.] said that her and her father had gone out because Mark Glasgow had asked if she
       wanted to go to the lake and that he would let her drive. Being a young teenager, she said


                                                   2
that she liked driving so she went out with him and they drove up County Road 20, which
takes you up to the lake from Ashland. They got there, she said they drove around for
approximately 15 to 20 minutes. And as they were driving around, she doesn't remember
exactly where it was, but she described it as the southeast corner—or the southeast part of
the lake around the dam, she said that she remembers going down a very steep hill. When
she got there, [Glasgow] had asked her—or told her to shut the car off.
         ....
"She said that once she got there and that they had parked, [Glasgow] had told her to pull
her pants down. [S.G.] said that—as [S.G.] was saying this, [S.G.] began to—her
demeanor was starting to change. She was getting really upset, kind of closing herself and
guarding herself, became really emotional, crying. She said that she asked him why and
that [Glasgow] had told her that she had brought this on herself because of the way she
dresses wearing spandex and sport bras all the time.
         ....
         "[S.G.] stated that [Glasgow], after she questioned why, [Glasgow] told her that
she better do it otherwise he was going to kill her, [S.G.], and her mother. [S.G.] said that
she was afraid that he would do this so she pulled her . . . shorts and underwear down.
         ....
"She said that she was wearing white and black Nike running shorts and a gray cut-off t-
shirt.
         ....
         "She was a little confused on the date, but she believes it was around the 26th or
27th of June, 2013.
         ....
"[S.G.] said that after she pulled down her shorts, that [Glasgow] was in the front
passenger seat and had supported himself with his left hand on the center console,
reached over with the right hand and then touched her.
         ....
         "[S.G.] said that she was real emotional and began to cry, and she leaned her
head back and was crying but she said that at one point she did look down while this was
happening and seen [sic] the palm of Mark Glasgow's hand, which had a burn on it, and
that's what she remembers seeing when she looked down.
         ....



                                              3
                "She referred to it as her private area. And when [Deputy Peralta] asked her what
       she meant by that, she again started crying and she stopped talking for a few minutes and
       then asked if she could tell her mother where he had touched her. [Deputy Peralta] asked
       her if she could just tell [him], it would be easier, and she said below her waist.
                ....
                "After [Peralta] asked her to describe more of what had happened and [S.G.] said
       that as he was doing this, [Peralta] asked her if she knew what it was, she began crying
       and stated that she did not want to know.
                ....
                "She said that she had heard from friends in school that it was called being
       fingered. She started crying again, uncontrollably, and saying that she does not want to
       understand this. She didn't want to know what that was and didn't want to understand it.
       [Deputy Peralta] asked her at that point if there was any penetration and . . . she said: Oh,
       yeah, it felt like his whole hand.
                ....
       "[S.G.] began crying again and said that it was very painful, and she said—described the
       pain as somebody grabbing her skin and stretching it.
                ....
                "After this, [S.G.] said that she was crying and was hoping that this was a bad
       dream and that she just wanted to ball up and cry and she wanted her mother. [S.G.] said
       that after [Glasgow] stopped touching her vagina, that he had reached over and grabbed
       her chest. [Peralta] asked her what she meant by her chest or what part and she said: My
       boobs.
                "After that, [S.G.] said that [Glasgow] told her that you better not tell anybody or
       I will kill you and your mother. [S.G.] then pulled her shorts back up and [Glasgow]
       drove the rest of the way because she had a [softball] game." (R. IX, 192-97.)


       S.G. also described the incident during a forensic interview with Terri Trent, a
social work specialist for the Kansas Department for Children and Families (DCF). Trent
recorded this interview, and the State presented the recording to the jury at trial. In her
trial testimony, Trent described S.G.'s demeanor during the interview and provided
general reasons why S.G. had trouble recalling specific details surrounding the incident.
In part, Trent explained that it was common for victims of sexual abuse to have difficulty

                                                     4
recalling specific details or to purposefully suppress memories surrounding such
traumatic events.


       Leigh Schoen, a nurse practitioner in internal medicine and pediatrics, performed a
non-acute sexual abuse examination on S.G. around a month following the incident.
Schoen did not find any evidence of physical abuse during the examination but she did
not expect to find such evidence because she did not generally discover it by this of
examination. She also explained that it was "very well accepted in medicine that the
majority of child sexual abuse exams would be normal."


       Along with the testimony and evidence already described, the State elicited
testimony from Peralta regarding two interviews he conducted with Glasgow before trial.
Peralta did not record the interviews but relied on his report of the interviews in
describing the events.


       Some of Peralta's testimony suggested Glasgow volunteered information
implicating himself before Peralta confronted him with S.G.'s specific allegations. Peralta
testified that at the beginning of the first interview, he had asked Glasgow whether he
knew why he had been asked to speak with him at the Sheriff's Office. Glasgow
answered that it was probably related to his custody battle and that Mother "was just
trying to make him look bad." Peralta then asked Glasgow, "what had happened on the
trip to the lake?" Peralta described Glasgow at this point as "showing that he was getting
nervous about what [they] were going to talk about." And Glasgow responded, "I have
never hurt my children or done anything sexual with my children." Glasgow
acknowledged that he had recently taken S.G. to the lake, but he claimed he had simply
taken her there to teach her to drive before returning to town about 20 minutes later, after
remembering she had a softball game. Peralta had not told Glasgow about S.G.'s
allegations of sexual abuse before he made these statements.


                                              5
       Peralta also testified that after confronting Glasgow with S.G.'s allegations, his
demeanor changed—he "kind of looked down and . . . he was starting to breathe a little
bit heavier. And . . . he was kind of quiet for a second and [then] he said he's never done
anything sexual to any of the daughters." Glasgow then stated that "he would never do
anything sexual with his children and that even if he had tried to pull down her panties,
. . . that [S.G.] would put up a fight." Peralta told the jury he noted scarring on Glasgow's
right hand, which coincided with details S.G. had given during her interview.


       At the second interview, Peralta provided Glasgow Miranda warnings—which
Glasgow waived—and told Glasgow S.G. had submitted to a forensic interview and a
medical examination. Peralta testified that Glasgow became angry and contended that a
medical examination could not detect penetration. Glasgow also accused Peralta of lying
and manipulating the situation. Glasgow claimed he did not become sexually aroused by
his children, and stated, "just look at [K.G.], she's the older guys' magnet." Glasgow then
requested an attorney and terminated the interview.


Glasgow's Defense at Trial


       Glasgow testified on his own behalf and called his current wife in his defense. As
a part of his defense, Glasgow claimed S.G.'s disclosure to Mother was not credible, in
part because it had been made during a dream. Mother acknowledged that S.G. was not
fully awake when she had told her about the incident. Glasgow implied that Mother had
relied on S.G.'s disclosure to try to prevent Glasgow from getting custody of K.G. He
also elicited testimony from Mother showing she preferred that K.G. not move in with
Glasgow. Mother agreed that S.G. generally favored Stepfather over Glasgow.


       In her testimony, Glasgow's current wife described S.G. and Glasgow's
relationship as fine at first but claimed it progressively worsened throughout the months
before the incident. According to her, S.G. called Glasgow in January 2012 and "told him

                                              6
she hated him and wanted nothing to do with him." She also testified that S.G. was
present when Glasgow talked to K.G. about filing for custody. She said that S.G.
incorrectly stated the lake drive occurred on June 26, when she believed it happened on
June 17. And she pointed out that S.G. did not act differently toward Glasgow after
returning from the lake and that S.G. planned to return to Glasgow's home after spending
the Fourth of July weekend with Mother.


       Glasgow also testified that S.G. knew he planned to get custody of K.G. and felt
she acted "like a spy" during the summer visit. Glasgow maintained that Mother
manipulated S.G.'s opinion of him and that S.G. "ha[d] motives" to lie about the incident.
But when asked on cross-examination what those motives might be, Glasgow answered,
"I don't know her motives, I'm not her."


       Mother admitted that she knew K.G. wanted to live with Glasgow before S.G.
made her disclosure. But Mother did not think Glasgow would follow through with steps
toward taking custody of K.G. until she was served notice of Glasgow's custody motion
between July 8 and July 15, 2013, after S.G.'s July 5th disclosure.


       S.G. admitted that she was sick of going back and forth between her parents'
houses and that she did not like visiting Glasgow. She considered Stepfather her dad and
preferred him over Glasgow. Still, she maintained that she testified truthfully and that she
did not make up the incident to prevent Glasgow from getting custody of K.G.


Conviction and Sentence


       The jury convicted Glasgow of rape of a child under K.S.A. 2012 Supp. 21-
5503(a)(3), (b)(2).




                                             7
       Glasgow hired new defense counsel (Linda Eckelman) before sentencing. He then
moved for a dispositional departure, arguing:


   • His crime did not involve "extreme sexual violence" warranting a life sentence;
   • He received ineffective assistance of counsel; and
   • The State presented insufficient evidence.


       At his sentencing hearing, Glasgow, again argued that his trial counsel, Louis
Podrebarac, had provided inadequate assistance:


               "I was not represented well in this trial. I was railroaded. And I feel like my life
       is just screwed up because a little girl wants to lie about something because she's mad at
       me because I had the gall to take her sister that wanted to come live with me. And none
       of this came about until after that fact."


       The district court denied Glasgow's motion for a dispositional departure and
sentenced Glasgow to the presumptive term of lifetime imprisonment with the possibility
of parole after 25 years.


Postconviction Proceedings and Direct Appeal


       Glasgow filed a direct appeal from his sentence and conviction and moved for a
remand to district court so it could address his ineffective assistance of counsel claim. We
granted Glasgow's request and remanded for other proceedings under State v. Van
Cleave, 239 Kan. 117, Syl. ¶ 2, 716 P.2d 580 (1986).


       At the Van Cleave hearing, Glasgow challenged Podrebarac's representation based
in part on his handling of:



                                                     8
   • false physical abuse accusations Glasgow said S.G. had made years before;
   • K.G.'s allegations of sexual abuse by Stepfather;
   • a threat Glasgow claimed Mother had made, promising to punish Glasgow for his
          involvement in K.G.'s allegations against Stepfather; and
   •      information related to Peralta's alleged firing from the Sherriff's Office.


          Glasgow and Podrebarac testified at the evidentiary hearing. Glasgow testified that
Podrebarac was ineffective because he did not properly attack S.G.'s credibility at trial or
inform the jury that S.G.'s accusations were simply a part of "a constant in-fighting child
custody crusade." Glasgow claimed that S.G. made false allegations of physical abuse
against him and that one day, "out of the blue," DCF appeared at his house to investigate
her report that Glasgow had broken her wrist. But according to what K.G. told Glasgow,
S.G. had injured her wrist at school. Glasgow said that DCF eventually cleared him of
S.G.'s accusation and he sent Podrebarac the "paper from [DCF] that said that [he] didn't
do it."


          Glasgow also testified that Podrebarac knew that K.G. had accused Stepfather of
molesting her two years before this case began and that Glasgow had reported her
accusations to the Sheriff's Department in Norton, Kansas. And Mother allegedly
threatened to "get back at" Glasgow for his involvement in K.G.'s report against
Stepfather.


          Glasgow testified that he filed for custody of K.G. on July 3, 2013, and told
Mother of that filing on July 4, 2013, the day before S.G. made her initial disclosure.
Glasgow also claimed he had given Podrebarac a list of witnesses who could establish
that Mother and S.G. conspired against him to punish him for obtaining residential
custody of K.G., but Podrebarac did not subpoena any of those witnesses. Although
Glasgow believed those witnesses could testify that he was a good person and parent, he
acknowledged that Podrebarac had advised him against calling character witnesses

                                                 9
because that would allow the State to admit evidence of his prior conviction for sexual
battery.


       Podrebarac testified that he had nearly thirty years of legal experience and spent
around 33 hours on Glasgow's case. His theory of defense was that S.G. made the
allegations up and the parties used "a dream as a vehicle to make this story up."
Podrebarac did not hire an investigator because he did not believe it would assist his
theory of defense. But Podrebarac hired an expert to examine S.G.'s forensic interview
and to review the procedures used in questioning S.G. The expert did not find any
evidence of improper interviewing conduct.


       Podrebarac also acknowledged that he did not issue any subpoenas for Glasgow's
trial because he did not "see any witnesses that would be helpful." Podrebarac decided
not to call any impeachment witnesses to rebut S.G.'s testimony because he believed
S.G.'s trial testimony would not be credible or consistent with information she had given
during her forensic interview. Podrebarac believed he could attack S.G.'s credibility
based on her inconsistent statements about dates and other details surrounding the
incident.


       Podrebarac explained that although Glasgow had told him that S.G. had made a
false physical abuse report, he did not believe the information helped his theory of
defense. Although Podrebarac had tried to subpoena records from S.G.'s school before
Glagow's preliminary hearing, he dropped the matter after learning the school had never
received the subpoena. Podrebarac decided not to pursue the matter because S.G. denied
that she had ever made such an allegation at the preliminary hearing.


       Podrebarac also testified that he lacked justification to file a motion under State v.
Gregg, 226 Kan. 481, 602 P.2d 85 (1979), to examine S.G.'s ability to tell the truth:


                                             10
       "I believed that we did not have sufficient criteria to have her examined as a complaining
       witness in the sex offense case. There are some things that fit with the criteria in terms of
       her reporting this: No witnesses, no physical evidence. But I don't believe we had any
       mental illness to have her examined."


       Podrebarac knew that K.G. had accused Stepfather of sexual abuse, but he could
not recall whether DCF had investigated the matter. He knew that Glasgow had started a
custody case for K.G. and he had reviewed a copy of a transcript from those proceedings,
but Podrebarac did not admit any portion of that transcript at trial. Still, Podrebarac based
some of his trial questioning on the custody matters so the jury heard evidence about the
custody battle.


       Finally, Podrebarac acknowledged that he was aware Peralta had been "released
from the Sheriff's Department" before Glasgow's trial, yet he did not seek any
information from the Sheriff's Department as to why Peralta had been relieved of his
duties. Podrebarac did not pursue the issue because he did not think Peralta was an
integral part of Glasgow's case.


       Near the close of the Van Cleave hearing, Eckelman told the district court she did
not know she needed to prove prejudice. Eckelman thus admitted she did not know about
the Strickland standard for proving ineffective assistance of counsel. The district court
gave the parties more time to file supplemental briefs, but Eckelman did not do so.


       The district court denied Glasgow's motion for a new trial. It found, however, that
Podrebarac's "failing to follow up with the school superintendent or other possible school
witnesses [about S.G.'s broken wrist] fell below the standard of reasonableness." The
district court also assumed, without finding, that Podrebarac committed some other errors
alleged at the Van Cleave hearing. But the district court ruled against Glasgow because
he failed to establish prejudice. Because Glasgow did not show a reasonable probability


                                                    11
that Podrebarac's deficient performance affected the jury's verdict, the district court
denied his claims.


       Glasgow filed an amended appeal following the Van Cleave hearing. Eckelman
moved to withdraw as Glasgow's counsel based on her decision to retire from the practice
of law. Glasgow then was appointed appellate counsel, who filed his appellate brief.


       Among the claims this court considered on direct appeal were arguments raised at
the Van Cleave hearing. But ultimately, a panel of this court affirmed Glasgow's
conviction and sentence and the district court's order denying Glasgow's Van Cleave
claims. State v. Glasgow, No. 113,155, 2016 WL 4582542, at *18 (Kan. App. 2016)
(unpublished opinion) rev. denied 306 Kan. 1323 (2017).


K.S.A. 60-1507 Proceedings


       In August 2018, Glasgow timely filed a K.S.A. 60-1507 motion, arguing each of
his attorneys was ineffective based mainly on errors in the State's complaint and the jury
instructions. Glasgow focused most his claims on the lack of evidence supporting the
jury's finding that he was at least 18 years old when he committed his offense against his
daughter. In response, the State moved to summarily dismiss or deny Glasgow's motion.
Finding the motion, files, and records conclusively showed Glasgow was not entitled to
relief, the district court summarily denied his claims.


       Glasgow filed a timely pro se notice of appeal and a motion for appointed counsel.
The district court appointed appellate counsel and the parties filed appellate briefs.




                                             12
Analysis


       To be entitled to relief under K.S.A. 60-1507, the movant must establish by a
preponderance of the evidence either: (1) "the judgment was rendered without
jurisdiction"; (2) "the sentence imposed was not authorized by law or is otherwise open to
collateral attack"; or (3) "there has been such a denial or infringement of the
constitutional rights of the prisoner as to render the judgment vulnerable to collateral
attack." K.S.A. 2020 Supp. 60-1507(b); see Supreme Court Rule 183(g) (2022 Kan. S.
Ct. R. at 244).


       A district court may summarily deny a 60-1507 motion when the motion, files,
and case records conclusively show the petitioner is not entitled to relief. White v. State,
308 Kan. 491, 504, 421 P.3d 718 (2018). The district court did so here. Because this court
has the same access to the motion, files, and records, we review that decision de novo.
Beauclair v. State, 308 Kan. 284, 293, 419 P.3d 1180 (2018).


       It is the movant's burden to prove his or her motion warrants an evidentiary
hearing and thus avoid summary denial. In doing so, the movant must make more than
conclusory arguments and state an evidentiary basis to support their claims, or an
evidentiary basis must appear in the record. The motion must set forth a factual
background, names of witnesses, or other sources of evidence to demonstrate that the
movant is entitled to relief. Swenson v. State, 284 Kan. 931, Syl. ¶ 2, 169 P.3d 298
(2007). In deciding whether an evidentiary hearing must be held, the court generally must
accept the factual allegations in the motion as true. See Hogue v. Bruce, 279 Kan. 848,
Syl. ¶ 1, 113 P.3d 234 (2005). The district court must grant an evidentiary hearing when
the motion sets forth facts that, if true, would entitle the movant to relief. Swenson, 284
Kan. 931, Syl. ¶ 3.




                                             13
       "To prevail on a claim of ineffective assistance of trial counsel, a criminal
defendant must establish (1) that the performance of defense counsel was deficient under
the totality of the circumstances and (2) prejudice." State v. Salary, 309 Kan. 479, 483,
437 P.3d 953 (2019); see Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,
80 L. Ed. 2d 674 (1984). In considering deficiency, we recognize a strong presumption
that counsel rendered adequate assistance and made all significant decisions in the
exercise of reasonable professional judgment. State v. Kelly, 298 Kan. 965, 970, 318 P.3d
987 (2014). A defendant alleging ineffective assistance of counsel "'must make more than
conclusory contentions and must state an evidentiary basis in support of the claims or an
evidentiary basis must appear in the record.'" Holmes v. State, 292 Kan. 271, 274, 252
P.3d 573 (2011).


I.     The District Court Considered All of Glasgow's Claims Before Properly Denying
His Motion.


       Glasgow first argues that the district court erred in denying his motion without
holding an evidentiary hearing because the district court ignored several paragraphs of his
motion which alleged facts entitling him to relief. According to Glasgow, the district
court must have ignored paragraphs 10(a) through 10(h) of his motion because the district
court would have ruled in his favor had it considered them.


       But the district court stated in its written order that it considered Glasgow's motion
before giving its opinion. And this was the same judge that presided over Glasgow's jury
trial and other postconviction proceedings, so it was familiar with the underlying facts
and proceedings.


       And nothing in paragraphs10(a) through 10(h) of Glasgow's motion shows the
district court committed reversible error in summarily denying his claims. Those
paragraphs argue that Glasgow's conviction and sentence should be vacated because the

                                             14
State did not state his age in its complaint or prove his age at trial. Relatedly, Glasgow
argued that Podrebarac was ineffective for failing to:


   • object to the defective complaint;
   • object to the jury instructions for failing to notify the jury Glasgow's age needed to
       be proved beyond a reasonable doubt;
   • move for arrest of judgment based on the complaint;
   • move for a new trial because the complaint failed to properly notify him of the
       accusations against him because of the lack of information about his age; and
   • move for an acquittal based on the State's alleged failure to prove his age at trial.


Glasgow also alleged that Eckelman's performance was deficient for not moving for an
arrest of judgment and for failing to object to the jury instructions. Glasgow also claimed
that his appellate counsel was ineffective for failing to argue on appeal that the complaint
warranted reversal of his conviction. All of these assertions are based on the failure to
assert and prove his age.


       In its order denying Glasgow's claims, the district court correctly noted that
Glasgow's motion focused almost entirely on his attorneys' handling of the allegedly
deficient complaint and the jury instructions. The district court found that Glasgow failed
to show evidence of prejudice from either alleged error. The district court compared the
facts of Glasgow's case to those in State v. Brown, 298 Kan. 1040, 1041-43, 318 P.3d
1005 (2014), and found any instructional error harmless because the jury had sufficient
evidence of Glasgow's age to support his conviction and sentence.


       Glasgow concedes on appeal that his attorneys cannot be found ineffective based
on their failure to move for arrest of judgment because our Supreme Court decided that
issue against him in State v. Morningstar, 289 Kan. 488, 213 P.3d 1045 (2009).
Morningstar held that the failure to list a defendant's age in the jury instructions or
                                              15
complaint does not invalidate that defendant's conviction for rape of a child under 14. 289
Kan. at 494. Glasgow thus fails to allege facts related to his attorneys' handling of the
allegedly defective complaint that could prove his conviction should be overturned.


II.    Glasgow is Not Entitled to Resentencing.


       Glasgow argues, however, that he must be resentenced because Morningstar also
held that a defendant cannot receive an off-grid Jessica's Law sentence unless the State
proves a defendant's age beyond a reasonable doubt.


       We first question whether Glasgow may raise this argument for the first time on
appeal. Glasgow argues that appellate review is proper for two reasons: (1) because he
raised the basis for this claim—the alleged lack of trial evidence proving his age—in his
K.S.A. 60-1507 motion and (2) because the district court's decision not to hold an
evidentiary hearing prevented him from developing this claim earlier.


       A court may correct an illegal sentence at any time while the defendant is serving
the sentence. K.S.A. 2020 Supp. 22-3504(a). And a defendant may challenge a sentence
even for the first time on appeal. State v. Hambright, 310 Kan. 408, 411, 447 P.3d 972
(2019). This court has reviewed similar claims under a similar procedural posture—see,
e.g., Dulaney v. State, No. 122,681, 2021 WL 2603089, *3 (Kan. App. 2021)
(unpublished opinion)—and we elect to do so here.


       We thus reach the merits of Glasgow's complaint that his sentence is illegal. A
sentence is illegal under K.S.A. 2020 Supp. 22-3504(c)(1) when: (1) it is imposed by a
court without jurisdiction; (2) it does not conform to the applicable statutory provisions,
either in character or the term of punishment; or (3) it is ambiguous about the time and
manner in which it is to be served. Whether a sentence is illegal within the meaning of


                                             16
K.S.A. 2020 Supp. 22-3504 is a question of law over which the appellate court has
unlimited review. State v. Sartin, 310 Kan. 367, 369, 446 P.3d 1068 (2019).


       A.        Age Omitted From Complaint


       Glasgow's argument that his sentence must be vacated because the complaint
failed to include his age fails for two reasons. First, that alleged deficiency did not
deprive the district court of jurisdiction because a complaint does not confer jurisdiction:


       "Charging documents do not bestow or confer subject matter jurisdiction on state courts
       to adjudicate criminal cases; the Kansas Constitution does. Charging documents need
       only show that a case has been filed in the correct court, e.g., the district court rather than
       municipal court; show that the court has territorial jurisdiction over the crime alleged;
       and allege facts that, if proved beyond a reasonable doubt, would constitute a Kansas
       crime committed by the defendant." State v. Dunn, 304 Kan. 773, 811, 375 P.3d 332
       (2016).


       Second, our Supreme Court has explained that a complaint is likely adequate even
if it omits the defendant's age, because naming the defendant inherently includes the
defendant's age:


                 "The Reyna line of Jessica's Law cases challenging, for the first time on appeal, a
       charging document's omission of the defendant's age of 18 or over at the time of the
       crime provides a contemporary illustration of how today's rule should relieve analytical
       tension arising from Minor and Hall. See Reyna, 290 Kan. at 677-78; see also State v.
       Holman, 295 Kan. 116, 151, 284 P.3d 251 (2012). We have recognized in such cases that
       the charging document did not include an allegation of the defendant's age, an element of
       the crime, but ultimately ruled that the omission did not prejudice the defendant's rights
       as long as the evidence presented to the factfinder on that subject was overwhelming or
       undisputed. See, e.g., Sellers, 292 Kan. at 362. Under the rule we announce today,
       assuming a defendant succeeds in persuading us to reach the merits of the claim despite a


                                                     17
       lack of preservation in the district court, we would be more likely to hold that there is no
       charging document sufficiency problem in the first place. A complaint, indictment, or
       information that names a defendant or otherwise identifies him or her inherently includes
       his or her age on the date of the alleged offense. No question of adequate notice to the
       defendant of his or her own age on the given date is logically possible, and the charging
       document will have served its purpose of providing notice and a fair opportunity to
       defend. In other words, there would be no error and we would not reach the prejudice or
       harmlessness question." Dunn, 304 Kan. at 813.


We therefore find Glasgow's argument about the State's complaint unpersuasive.


       B.      Age Omitted From Jury Instructions


       Glasgow's related argument about the district court's jury instructions is similarly
unavailing. When a defendant is convicted of an offense to which Jessica's Law applies,
the defendant's age is an element that must be submitted to a jury and proved beyond a
reasonable doubt. See State v. Reyna, 290 Kan. 666, 675-76, 234 P.3d 761
(2010), overruled on other grounds by Dunn, 304 Kan. 773; Morningstar, 289 Kan. at
494-95. Glasgow is thus correct that under these circumstances, the district court must
instruct the jury on the defendant's age. See, e.g., 289 Kan. at 494-95; State v. Gonzales,
289 Kan. 351, 369-71, 212 P.3d 215 (2009), overruled on other grounds by Dunn, 304
Kan. 773; and State v. Bello, 289 Kan. 191, 196-200, 211 P.3d 139 (2009). But the
district court did not do so here.


       Rather than instruct the jury to consider Glasgow's age as an element of the
offense, the district court included Glasgow's age as a special question on the verdict
form. But our Supreme Court has held that this is procedural error because the trial court
has no statutory authority to use special questions in a criminal case. So the district court
erred here.



                                                    18
       Still, this error may be harmless. Brown, 298 Kan. at 1048-49. This type of
instructional error should be found harmless when the appellate record convinces the
appellate court that the jury would have found the essential element if it had been asked
to do so. 298 Kan. at 1049-50. Here, unlike in Reyna, the record shows that the jury did
consider the question of the defendant's age. Its answer to the special question showed
that the jury determined Glasgow to be age 18 or older at the time of the offense. And the
record contains evidence justifying that inference. First, the jury heard unrefuted
testimony proving S.G. was 13 years old when the crime occurred, and that Glasgow was
her biological father. The jury could reasonably infer that Glasgow was more than 5 years
old when S.G. was born and was thus over 18 when the crime occurred. Second, the jury
heard testimony of Glasgow's age in the video recording of S.G.'s interview with police.
Third, the jury could observe Glasgow during his jury trial and could consider his age at
the time. Together, this evidence shows that had the district court properly instructed the
jury on Glasgow's age, the jury would still have found Glasgow to be at least 18 years old
or older when he committed his offense. So the error is harmless.


       Similar cases underscore the correctness of this harmless error rationale. See, e.g.,
Brown, 298 Kan. at 1054 (finding harmlessness based on defendant's trial testimony that
he lived in the residence the crime occurred for 19 years before the offense); Reyna, 290
Kan. at 681-82 (finding harmless error when defendant testified he was 37 years old at
trial and age was uncontested); State v. Colston, 290 Kan. 952, 974, 976, 235 P.3d 1234
(2010) (finding harmless error based on adult children's testimony that defendant was
their father and was around 20 years older than they), overruled on other grounds by
Dunn, 304 Kan. 773; Levy v. State, No. 120,441, 2019 WL 4892058, at *3-4 (Kan. App.
2019) (unpublished opinion) (finding harmless error when detective testified defendant
was 21 when questioned and jury saw defendant affirm date of birth in video of police
interview); but see State v. Holman, 295 Kan. 116, 151-52, 284 P.3d 251 (2012) (finding
error not harmless because the record lacked evidence which jury could use to determine
age and remanding for resentencing), overruled on other grounds by Dunn, 304 Kan.

                                             19
773; Morningstar, 289 Kan. at 494-95 (same); Gonzales, 289 Kan. at 370-711 (same);
Bello, 289 Kan. at 199-200 (same).


          We thus deny Glasgow's request to remand for resentencing.


III.      Glasgow's Remaining Ineffective Assistance of Counsel Claims are Unpersuasive.


          Glasgow's remaining claims challenge Eckelman's performance as post-conviction
counsel and her handling of the Van Cleave procedures. Glasgow alleges that Eckelman's
performance during and around the Van Cleave hearing was deficient because she failed
to:


       • follow up on a subpoena issued to S.G.'s school about an injury she suffered;
       • elicit testimony about K.G.'s custody matters;
       • hire an investigator to interview S.G.'s mother; and
       • file motions under Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d
          908 (1964) and State v. Gregg, 226 Kan. 481, 602 P.2d 85 (1979).


          To show ineffective assistance of counsel we rely on the Strickland standard,
which requires both inadequate performance of counsel and prejudice to the defendant:


          "To prevail on a claim of ineffective assistance of counsel, a criminal defendant must
          establish (1) that the performance of defense counsel was deficient under the totality of
          the circumstances, and (2) prejudice, i.e., that there is a reasonable probability the jury
          would have reached a different result absent the deficient performance. Sola-Morales v.
          State, 300 Kan. 875, 882, 335 P.3d 1162 (2014) (relying on Strickland v. Washington,
          466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied 467 U.S. 1267
          [1984])." State v. Salary, 309 Kan. 479, 483, 437 P.3d 953 (2019).




                                                       20
A reasonable probability is a probability sufficient to undermine confidence in the
outcome. State v. Sprague, 303 Kan. 418, 426, 362 P.3d 828 (2015).


       Our Supreme Court has emphasized that when reviewing claims of
ineffectiveness, the appellate court must focus on fundamental fairness:


       "'[T]he ultimate focus of inquiry must be on the fundamental fairness of the proceeding'
       and 'whether, despite the strong presumption of reliability, the result of the particular
       proceeding is unreliable because of a breakdown in the adversarial process that our
       system counts on to produce just results.' Strickland, 466 U.S. at 696." Balbirnie v. State,
       311 Kan. 893, 900, 468 P.3d 334 (2020).


       The State concedes that Eckelman's performance fell below an objectively
reasonable standard. The record supports that concession and shows that Eckelman
admitted she did not know she needed to prove prejudice at the Van Cleave hearing. We
thus reach the merits of Glasgow's claims, focusing on prejudice, but we ultimately find
remand unwarranted.


       A.      Failure to Follow Up on School Subpoena


       Glasgow first contends that his attorneys should have obtained records from S.G.'s
school relating to her injured wrist to show that she had lied about Glasgow having hurt
her arm—this would show her lack of credibility and strengthen Glasgow's theory that
S.G. was lying about his sexually abusing her. Glasgow unsuccessfully raised this issue
on direct appeal as to Podrebarac. Glasgow now argues that Eckelman's failure to present
evidence at the K.S.A. 60-1507 hearing other than Podrebarac's testimony caused his
claim against Podrebarac to fail on direct appeal.




                                                    21
       In deciding the 60-1507 motion, the district court found that although Podrebarac
was deficient for not following up on the subpoena issued to S.G.'s school, Glasgow
failed to prove prejudice:


       "At the Van Cleave hearing, the Defendant did not present any witnesses or other
       evidence to support his position that the victim was a liar or had lied about a broken arm.
       The Defendant does nothing more than speculate that this evidence was available....
       Without evidence, this Court has nothing to show how the Defendant was prejudiced by
       trial counsel not talking with school personnel. Therefore, the Defendant has failed to
       meet his burden at this point."


       On appeal, this court affirmed the district court's conclusion regarding prejudice,
adding the following support for its reasoning:


       "Important to this finding is Glasgow's testimony that he never spoke with school
       officials about this matter. This lack of knowledge, coupled with Glasgow's posttrial
       failure to provide any school reports or testimony about the incident at school and S.G.'s
       implicit denial of this allegation during the preliminary hearing, suggests scant support
       for Glasgow's claim that S.G. lied about a previous incident of physical abuse. The
       district court did not err in finding that counsel's deficient performance did not prejudice
       the defense and deprive Glasgow of a fair trial." Glasgow, 2016 WL 4582542 at *16.


       Glasgow again fails to present evidence of prejudice. Glasgow argues that
Eckelman should have presented more evidence on this matter, but he does not state what
other evidence may tend to show that S.G. lied about previous physical abuse. Glasgow
never spoke to school officials about the matter, and S.G. denied having lied about a
broken arm. Without some proffer, we remain unconvinced that any such evidence exists.
Glasgow has thus failed to show prejudice from Podrebarac's acts, and resultingly, from
Eckelman's acts.




                                                    22
       B.     Failure to Present Evidence Regarding Custody Matters


       Second, Glasgow argues that Eckelman should have presented a transcript of the
custody hearing in which a district court granted Glasgow's request for custody of K.G.
Glasgow also claims that Eckelman should have called, as a witness in Glasgow's
criminal case, the judge who presided over that custody matter.


       Still, we see no prejudice. The record shows that the jury heard extensive evidence
about the custody dispute. The jury knew about the change of custody. And the fact that a
judge granted Glasgow's motion to change custody of K.G. does nothing to prove
Glasgow did not rape S.G. Thus, Glasgow fails to show a reasonable probability that the
jury would have changed its verdict had Eckelman admitted the transcript of the custody
hearing or called the judge as a witness. So Glasgow fails to show that this allegedly
deficient performance prejudiced the outcome of his criminal case.


       C.     Failure to Hire an Investigator and Interview Mother


       Third, Glasgow argues that Eckelman was ineffective because she failed to present
evidence of prejudice caused by Podrebarac's failure to investigate Mother. At the Van
Cleave hearing, Glasgow testified that Mother had threatened him based on her belief he
was involved in K.G.'s allegations of sexual abuse against Stepfather. Podrebarac
acknowledged that he knew that K.G. had accused Stepfather of abusing her, but he did
not hire an investigator and could not recall whether he had any information about an
investigation into those claims. Podrebarac testified at the Van Cleave hearing that he
likely did not hire an investigator because he did not believe it would be helpful in
Glasgow's defense.


       Podrebarac focused his defense strategy on the theory that S.G. had fabricated the
rape allegations as a part of a dream. The record shows that Podrebarac attacked S.G.'s

                                             23
credibility based on her lack of awareness when disclosing the incident to Mother, her
general dislike of Glasgow, and her potential disdain for the K.G. custody matters.


       Our appellate courts do not generally second-guess strategic decisions of counsel
or require counsel to make futile arguments. See Breedlove v. State, 310 Kan. 56, 64-65,
445 P.3d 1101 (2019) (citing State v. Cheatham, 296 Kan. 417, 437, 292 P.3d 318
[2013]; Chamberlain v. State, 236 Kan. 650, 658, 694 P.2d 468 [1985] [when counsel has
no sound basis to believe that pretrial motion would have merit and no basis to make such
motion, failure to make it is not ineffective assistance]). In fact, our Supreme Court has
long held that strategic decisions are "virtually unchallengeable." Flynn v. State, 281 Kan.
1154, Syl. ¶ 5, 136 P.3d 909 (2006). But this principle applies only when an attorney's
decisions are based on a thorough investigation of the law and facts. See Wilson v. State,
51 Kan. App. 2d 1, 18, 340 P.3d 1213 (2014). "'[S]trategic choices made after less than
complete investigation are reasonable precisely to the extent that reasonable professional
judgments support the limitations on investigation. In other words, counsel has a duty to
make reasonable investigations or to make a reasonable decision that makes particular
investigations unnecessary.'" State v. Coones, 301 Kan. 64, 74, 339 P.3d 375 (2014)
(quoting Strickland, 466 U.S. at 690-91).


       In its order denying this argument, the district court explained it was difficult to
determine whether counsel's failure to hire an investigator amounted to ineffective
assistance of counsel because "once again, the Defendant failed to present any evidence
at the Van Cleave hearing as to what an investigator might have discovered or what the
victim's mother might have said about a broken arm or any other issues."


       On direct appeal, this court found no ineffectiveness and no prejudice. It held that
Podrebarac did not perform inadequately because his failure to seek admission of
evidence irrelevant and immaterial to the mother's credibility was not ineffective:


                                             24
        "Upon our review of this claim, we fail to find either ineffectiveness or prejudice.
Assuming Glasgow's testimony was true, there was no evidence to support the notion that
[K.G.]'s accusation against [Stepfather] was relevant or material to whether S.G. had
falsely accused Glasgow of rape. Moreover, assuming that [Mother] had told Glasgow
that she would seek retribution for his reporting of [K.G.]'s abuse, there was no evidence
that [Mother] prompted S.G. to make up a false rape account to exact [Mother's] revenge.
In short, regardless of Glasgow's report that [Stepfather] had molested [K.G.] 2 years
prior to S.G.'s report of rape, without some evidence tying these facts to the commission
of the rape charge, this collateral matter was not relevant or material to any issue in
controversy at Glasgow's trial.
        "We view this particular claim of ineffectiveness as a part of Glasgow's concern
that Podrebarac did not sufficiently attack the credibility of S.G. and [Mother]. But our
review of the record shows that Podrebarac did challenge the credibility of both S.G. and
[Mother]. In particular, Podrebarac established that S.G. preferred [Stepfather] as her dad
rather than Glasgow, that prior to the reported rape she did not want to have visitations
with Glasgow, and that she was upset that [K.G.] wanted to live with him.
        "With regard to attacking [Mother's] credibility, Podrebarac established that
[Mother's] relationship with Glasgow was only "so-so;" that while [K.G.] was closer to
Glasgow, S.G. was closer to her; and that about the time of the reported rape [Mother]
was upset because Glasgow wanted to change legal custody and have S.G. live with him.
Evidence produced at the Van Cleave hearing also showed that Podrebarac had reviewed
the transcript of the child custody hearing involving [K.G.] and the jury had heard
testimony regarding the contentious nature of this litigation.
        "In summary, we are persuaded that Podrebarac did challenge the credibility of
S.G. and [Mother] and developed evidence establishing the ongoing custody dispute
which could have prejudiced S.G. and [Mother] against him. Podrebarac's failure to seek
admission of evidence irrelevant and immaterial to attacking their credibility was not
ineffective. Moreover, even assuming error, given Podrebarac's appropriate challenges to
S.G.'s and [Mother's] credibility and the tenuousness of the challenged evidence that
Glasgow claims would have undermined their credibility, we are convinced there is no
reasonable probability that but for counsel's error the result of the proceeding would have
been different. See Fuller, 303 Kan. at 486." 2016 WL 4582542, at *16-17."




                                             25
       We do not revisit these findings. Podrebarac acted adequately in determining that
additional investigation of Mother was unnecessary. But even assuming error, Glasgow
has not shown any prejudice by the failure to investigate—Podrebarac adequately
attacked Mother's and S.G.'s credibility. So Eckelman was not ineffective for not showing
that Podrebarac's failure to investigate Mother somehow prejudiced Glasgow.


       A.     Failure to File Certain Pretrial Motions


       Lastly, Glasgow argues Eckelman inadequately challenged Podrebarac's failure to
move for a Jackson v. Denno hearing (to determine the admissibility of his statements to
police) and for a Gregg evaluation (to perform an independent psychological evaluation
of S.G.).


       We first examine the lack of a Jackson v. Denno motion. A Jackson v. Denno
hearing decides the voluntariness of a defendant's statement or confession. See Jackson,
378 U.S. at 376-77; State v. Sesmas, 311 Kan. 267, 272, 459 P.3d 1265 (2020); State v.
Gibson, 299 Kan. 207, 222, 322 P.3d 389 (2014). The only statement Glasgow challenges
in this appeal is his statement to Peralta that he never did anything sexual with his
daughters—a statement Peralta claimed Glasgow made before Peralta had confronted
Glasgow with S.G.'s allegations. But Glasgow testified at the Van Cleave hearing that he
was never forced to speak to law enforcement. And he admitted at trial that he had
voluntarily spoken with Peralta. Given those admissions, Glasgow would likely not
succeed in showing at a Jackson v. Denno hearing that his statements were involuntary.
But even if he showed the involuntary nature of Glasgow's statements, he fails to show
that the exclusion of Glasgow's statement would have led to a different verdict, since his
statement was not a confession and other evidence, including S.G.'s statements, supports
his conviction.




                                             26
       The second motion Glasgow now targets is a Gregg evaluation. In State v. Gregg,
226 Kan. 481, 489, 602 P.2d 85 (1979), our Supreme Court held that "a trial judge has
the discretion to order a psychiatric examination of the complaining witness in a sex
crime case if the defendant presents a compelling reason for such examination." In
determining whether compelling circumstances exist, a district court considers these,
among other, factors:


       "'(1) whether there was corroborating evidence of the complaining witness' version of the
       facts, (2) whether the complaining witness demonstrates mental instability, (3) whether
       the complaining witness demonstrates a lack of veracity, (4) whether similar charges by
       the complaining witness against others are proven to be false, (5) whether the defendant's
       motion for a psychological evaluation of the complaining witness appears to be a fishing
       expedition, and (6) whether the complaining witness provides an unusual response when
       questioned about his or her understanding of what it means to tell the truth.' [Citation
       omitted.]" State v. McCune, 299 Kan. 1216, 1231, 330 P.3d 1107 (2014).


       Glasgow has not alleged facts related to S.G.'s "mental instability, lack of veracity,
similar charges against other men proven to be false, or any other reason why this
particular child should be required to submit to such an examination." Gregg, 226 Kan. at
490. Nor has he shown other circumstances compelling a mental examination. So the
record lacks evidence suggesting Podrebarac could have succeeded in getting a Gregg
evaluation of S.G.


       Podrebarac testified that he lacked justification to request a Gregg evaluation, so
he did not move for one. Still, he hired an expert to review S.G.'s forensic interview. That
expert found nothing unusual in that interview, supporting Podrebarac's testimony that he
lacked justification to request a mental evaluation.


       As the State contends, the record shows it unlikely that Glasgow would succeed on
either of these motions. Glasgow thus fails to show prejudice, even if we assume that

                                                    27
Eckelman inadequately challenged Podrebarac's failure to move for a Jackson v. Denno
hearing and for a Gregg evaluation.


       We thus find Glasgow fails to prove prejudice based on these alleged errors.


       B.     Miscellaneous claims


       Glasgow's motion also raises claims against Podrebarac that were already decided
by the district court following the Van Cleave hearing and by this court on direct appeal.
Specifically, Glasgow reasserts that Podrebarac was ineffective for failing to use an
expert witness to impeach S.G.'s testimony and for failing to interview "key witnesses."
Because those matters have already been resolved, we will not consider them again. See
Glasgow, 2016 WL 4582542, at *15-17. Nor will we consider mere trial errors that
Glasgow raised or could have raised on direct appeal. See Rule 183(c)(3) (2022 S. Ct. R.
at 242).


       Glasgow's motion alleges that Eckelman was ineffective for not showing that
Podrebarac was ineffective by failing to challenge the lack of Glasgow's age in the
complaint and in the jury instructions. Glasgow's motion also claims that appellate
counsel was ineffective for failing to argue on appeal that the complaint warranted
reversal of his conviction. These claims, and others that depend on a finding that the
omission of Glasgow's age from the complaint or jury instructions was reversible error,
necessarily fail based on the authorities set forth above. Similarly, claims that depend on
a finding that Podrebarac was ineffective necessarily fail.


       Affirmed.




                                             28